DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on March 19, 2020 and August 19, 2020 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonehara (U.S. Patent Publication No. 2010/0197054 A1), as cited in the IDS and hereafter “Yonehara”.

	As to claim 1, Yonehara teaches: 
Preparing a substrate 1000 the substrate comprising a semiconductor layer 1040+1050, the semiconductor layer comprising a light emitting layer 1040, the semiconductor layer being formed on a first substrate 1010.  Yonehara teaches a substrate comprising layers 1010+1020+1030+1040.  See Yonehara, FIG. 1.

Bonding (FIG. 3) the semiconductor layer 1040+1050 to a second substrate 2000, the second substrate comprising a circuit 2050/2299 that comprises a circuit element.  Yonehara teaches a second substrate 2000 and a driver circuit region 2050 in which a driver circuit is provided, wherein the driver circuit corresponds to reference number 2299.  Id. at FIG. 2B, FIG. 12.

Forming (FIG. 11) a light emitting element by etching the semiconductor layer.

Forming an insulating film 2150 covering the light emitting element.

Forming a via 2252/2306 reaching the circuit through the insulating film.

Electrically connecting the light emitting element and the circuit element through the via, the via connecting the light emitting element and the circuit element provided in different layers.  Yonehara teaches electrically connecting the circuit element 2299 and the light emitting element.  Id. at ¶ [0052]. 


	As to claim 3, Yonehara teaches removing portions of the first substrate 1010 after bonding the semiconductor layer to the second substrate.  Id. at FIG. 5.


	As to claim 6, Yonehara teaches the semiconductor layer grown on a buffer layer on the first substrate.  Id. at ¶¶ [0041], [0043].

 	As to claim 8, Yonehara teaches the first substrate comprises sapphire.  Id. at ¶ [0043].



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



 	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara as applied to claim 1.

 	As to claim 7, Yonehara teaches a SiGe buffer layer but does not teach a nitride buffer layer.  See Yonehara, ¶ [0043].
	On the other hand, selection of a known material based on its suitability for its intended use, in the instant case, as a buffer layer material that is lattice matched to Yonehara’s III-V 

 	As to claim 9, Yonehara teaches the second substrate 2000 comprises silicon 2010.  See Yonehara, FIG. 2B.  Yonehara also teaches a gallium arsenide based compound semiconductor.  Id. at ¶ [0067].  However, Yonehara does not teach a gallium nitride-based compound semiconductor.
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use gallium nitride instead of gallium arsenide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
As a matter of design choice, there are a limited number of III-V based compound materials that can provide light emitting properties.  Thus, the use of gallium nitride over gallium arsenide is merely a matter of routine skill in the choosing of a material based on its common properties and its suitability for the intended use, and as such, the invention is “the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  “Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress.”  Id. at 419.  Furthermore, “an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.”  MPEP 2144.06.  Here, gallium arsenide and gallium nitride are equivalent components for the semiconductor layer.


 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yonehara as applied to claim 1, and further in view of Oya et al. (U.S. Patent Publication No. 2019.0165227 A1), hereafter “Oya”.

 	As to claim 10, Yonehara does not teach a wavelength conversion member.
On the other hand, Oya teaches a wavelength conversion member 13 such that the combination of Oya and Yonehara forms Oya’s wavelength conversion member 13 between the elements of Yonehara’s semiconductor layer 1040+1050 and on Yonehara’s light emitting layer 1040.
One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of Oya’s wavelength conversion member would yield the predictable benefit of enabling different color emissions, for multi-colored displays or white light applications.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Oya’s wavelength conversion member into Yonehara’s light emitting structure.

Claims Allowable If Rewritten in Independent Form
 	Claims 2, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 2, Yonehara teaches the opposite limitation and cannot be combined with a secondary reference as Yonehara’s first substrate 1010 cannot be removed prior to bonding because it is used as a mask for the subsequent formation of the light emitting element.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 



/SUBERR L CHI/Primary Examiner, Art Unit 2829